ORDER
Pursuant to the authority vested in this Court by the South Carolina Constitution, Article V, to govern the practice of law in South Carolina.
It is ordered that Appellate Court Rule 402(c)(3) is amended to read as follows:
has received a JD, LLB, LLM or SJD degree from a law school which was approved by the Council of Legal Education of the American Bar Association at the time the degree was conferred.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, A.J.
/s/ James E. Moore, A.J.
/s/ John H. Waller, Jr., A.J.
/s/ E.C. Burnett, III, A.J.